                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


DAVID CARL,                                       Case No.: 2:19-cv-00504-GZS
               Plaintiff,

vs.                                               PLAINTIFF’S STATEMENT OF
                                                  ADDITIONAL MATERIAL FACTS AND
FIRST NATIONAL BANK OF OMAHA,                     RESPONSE TO DEFENDANT’S
                                                  STATEMENT OF MATERIAL FACTS
               Defendant.


                       Plaintiff’s Additional Statement of Material Facts

       44)     Defendant entered a Collection Agency Agreement with Professional Recovery

Services, Inc. on December 1, 2012. See Collection Agency Agreement, Doc. No. 35, at

FNBO000096.

       45)     Professional Recovery Services Inc. was retained by Defendant to provide

“staffing, premises, equipment, supplies, management and such other items or services as may be

necessary in order to perform the collection services on behalf of FNBO and its [a]ffiliates . . .

with respect to certain past due credit card accounts. . .” Id., at FNBO000096.

       46)     On April 1, 2015, all rights and obligations of the Collection Agency Agreement

were assigned to Credit Control, LLC (“Credit Control”) by Professional Recovery Services, Inc.

with the approval of Defendant. See Consent to Assignment, Doc. No. 33-10.

       47)     Telephone number (877) 395-3606 is operated by Credit Control, LLC (“Credit

Control”) and is exclusively used for contacting customers of First Bankcard, a division of First

National Bank of Omaha, for account servicing purposes. See Credit Control, LLC’s Responses

and Objections to Plaintiff’s Interrogatories, Doc. No. 33-4, at No. 5 and 15; see also Deposition
of Defendant’s Rule 30(b)(6) Witness, Paul Osborne (“Osborne Dep.”), Doc. No. 33-6, at 51:20-

21, 52:6-7.

        48)     Additionally, when calls are placed from telephone number (877) 295-3606, there

is no indication of the identity of the calling party on caller I.D. Id., at 67:11-15.

        49)     Training regarding compliance with the Telephone Consumer Protection Act

(“TCPA”) is provided by Defendant to Credit Control. Id., at 66:9-17.

                     Response to Defendant’s Statement of Material Facts

        1.      Admitted.

        2.      Qualified. Plaintiff admits only that he provided Defendant with a phone number

ending in 5865.

        3.      Qualified. Plaintiff admits that the document speaks for itself.

        4.      Qualified. Plaintiff admits that the document speaks for itself.

        5.      Qualified. Plaintiff admits that the document speaks for itself but whether “the

terms and conditions of Plaintiff’s Account with FNBO are governed by the substantive law of

Nebraska” is a legal conclusion which Plaintiff can neither admit or deny.

        6.      Admitted.

        7.      Admitted.

        8.      Qualified. Plaintiff admits that he provided his attorneys with multiple telephone

numbers that had been placing harassing phone calls.

        9.      Qualified. Plaintiff admits that he provided his attorneys with documents from

Defendant but that those documents speak for themselves.
           10.    Qualified. Plaintiff admits that he, with his attorneys office, called (877) 395-3006

for the purpose of revoking consent and getting Defendant’s calls to stop. See Plaintiff’s Statement

of Material Fact (“Plaintiff’s SMF”), Doc. No. 41, ¶ 13.

           11.    Qualified. Plaintiff admits that the 3606 telephone number belongs to one of

Defendant’s vendors and is used exclusively for customers having accounts with Defendant.

Supra, at ¶ 44.

           12.    Qualified. Plaintiff admits that Credit Control is one of Defendant’s vendors that

has a telephone number ending in 3606 that is used exclusively for consumers having accounts

with Defendant. Supra at ¶ 44.

           13.    Qualified. Plaintiff lacks personal knowledge to admit or deny as written, but

admits Credit Control is one of Defendant’s vendors that has a telephone number ending in 3606

that is used exclusively for consumers having accounts with Defendant. Supra at ¶ 44.

           14.    Qualified. Plaintiff admits that the 3606 telephone number belongs to one of

Defendant’s vendors and is used exclusively for customers having accounts with Defendant. Supra

at ¶ 44.

           15.    Admitted.

           16.    Qualified. Plaintiff admits that he doesn’t know why telephone number ending in

3606 was called, but also admits that telephone number is used exclusively for consumers having

accounts with Defendant. Supra at ¶¶ 44.

           17.    Qualified. Plaintiff admits that Defendant’s vendor claims she was unable to locate

Plaintiff’s account.

           18.    Admit.

           19.    Admit.
        20.     Qualified. Plaintiff admits that he was free to answer or not answer any call, and

that Defendant should not have called him at all after March 13, 2019.

        21.     Qualified. Plaintiff admits that he memorialized each call Defendant placed to his

cell phone after he asked for the calls to stop.

        22.     Qualified. Defendant placed 708 calls after he asked for the calls to stop. Plaintiff’s

SMF, Doc. No. 41, ¶ 26.

        23.     Qualified. Plaintiff admits that he did not answer any of the calls Defendant

wrongfully placed after March 13, 2019, but that he was free to answer or not answer any call.

        24.     Qualified. Plaintiff admits that Defendant’s calls were annoying and that his boss

was also aggravated by Defendant’s calls.

        25.     Qualified. Plaintiff admits that he did not answer any of Defendant’s 708 calls that

were wrongfully placed to his cell phone after March 13, 2019.

        26.     Admit.

        27.     Qualified. Plaintiff admits that he has been in contact with his attorneys both before

and after filing this lawsuit.

        28.     Denied. Plaintiff stated in his deposition that he has not discussed “this case” with

his spouse. See Doc. No. 33-5, at 35:25 through 36:1.

        29.     Qualified. Defendant placed its automated robocalls using a LiveVox Voice Portal

Dialing System. Plaintiff’s SMF, Doc. No. 41, ¶ 28.

        30.     Admit.

        31.     Admit.

        32.     Admit.
                                                    RESPECTFULLY SUBMITTED,

Dated: November 5, 2020                             By: /s/ James A. Sellers, II
                                                    James A. Sellers, II (pro hac vice)
                                                    Law Offices of Jeffrey Lohman, P.C.
                                                    28544 Old Town Front St., Suite 201
                                                    Temecula, CA 92590
                                                    T: (657) 363-4699
                                                    F: (657) 363-6611
                                                    JamesS@jlohman.com

                                                    By: /s/ Jeffrey Lohman
                                                    Jeffrey Lohman (pro hac vice)
                                                    Law Offices of Jeffrey Lohman, P.C.
                                                    28544 Old Town Front St., Suite 201
                                                    Temecula, CA 92590
                                                    T: (714) 381-5747
                                                    JeffL@jlohman.com

                                                    By: /s/ Daniel G. Ruggiero
                                                    Daniel Goldsmith Ruggiero
                                                    The Law Offices of Daniel Ruggiero
                                                    275 Grove St., Suite 2-400
                                                    Newton, MA 02466
                                                    P: (339) 237-0343
                                                    E: DRuggieroESQ@gmail.com

                                                    Attorneys for Plaintiff, DAVID CARL

                               CERTIFICATE OF SERVICE

       I hereby certify that on December 1, 2020, a true and correct copy of the foregoing

Motion for Summary Judgment and corresponding documents were filed using the Court’s

CM/ECF system, which will notify all attorneys of record.

                                                    By: /s/ James A. Sellers, II
                                                    James A. Sellers, II (pro hac vice)
                                                    Law Offices of Jeffrey Lohman, P.C.
                                                    28544 Old Town Front St., Suite 201
                                                    Temecula, CA 92590
                                                    T: (657) 363-4699
                                                    F: (657) 363-6611
                                                    JamesS@jlohman.com
